DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The examiner appreciates the applicant fixing the “awkward” phrasing identified in the Non-Final Office Action.

2.  A new rejection is found below and made FINAL.

3.  The examiner puts forth a proposed amendment that may provide a more favorable outcome (see Allowable Subject Matter section near the end of this office action).     This has changed slightly from the previous offering (claim 8 is not needed anymore)
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2017/0339675 and further in view of Wu et al. “A low-cost, low-delay location update/paging scheme in hierarchical cellular networks” and Reece et al. US 5,915,214 and Park et al. US 2011/0256883.
As per claim 1, Liu et al. US 2017/0339675 teaches a method comprising: 
obtaining, from a master node (MN) serving a user equipment (UE), a page to the UE in a first set of frequencies OR paging the UE in a second set of frequencies higher than the first set of frequencies (Para #35 teaches that the network has a downlink (DL) with information to send to the UE and it sends a paging message that outlines receiving the DL information on either the Macro/Lower frequencies OR on the Micro/higher frequencies); 
[0035] FIG. 2 is a diagram of an embodiment process for creating a downlink (DL) burst transmission using a high frequency TP. It is assumed that DL data is sent to macro eNB 150 and is ready to be transmitted to UE 102 and that UE 102 is in such a position that a link may be established between UE 102 and TP 130. In step 202, macro eNB 150 sends a paging message using the low frequency connection (e.g. LTE using macro eNB 150). The page indicates that a DL data is available for UE 102 and provides an indication that high frequency connections are available. In addition, the page includes configuration information regarding the configuration of the high frequency TPs under control of macro eNB 150. As part of the paging information, macro eNB 150 indicates to UE 102 whether data will be routed through a high frequency TP or directly from macro eNB through a low frequency (e.g. LTE) connection. If a high frequency TP is not available, UE 102 follows macro layer paging procedures (e.g., random access in response to a paging message, followed by setting up a radio resource control (RRC) connection) and data will be delivered through macro eNB.

upon determining there is a need to page the UE, sending, by the MN according to the configuration, a paging message to the UE using a first frequency in the first set of frequencies to page the UE (Para #35 teaches sending a paging message to the UE which includes information about first and second frequencies), the paging message comprising information of one or more secondary nodes (SNs) operable in the second set of frequencies (Para #35 teaches that the paging message indicates information about the Micro/Higher frequency base station(s) from which is can receive the paging message); 
[0035] FIG. 2 is a diagram of an embodiment process for creating a downlink (DL) burst transmission using a high frequency TP. It is assumed that DL data is sent to macro eNB 150 and is ready to be transmitted to UE 102 and that UE 102 is in such a position that a link may be established between UE 102 and TP 130. In step 202, macro eNB 150 sends a paging message using the low frequency connection (e.g. LTE using macro eNB 150). The page indicates that a DL data is available for UE 102 and provides an indication that high frequency connections are available. In addition, the page includes configuration information regarding the configuration of the high frequency TPs under control of macro eNB 150. As part of the paging information, macro eNB 150 indicates to UE 102 whether data will be routed through a high frequency TP or directly from macro eNB through a low frequency (e.g. LTE) connection. 

instructing, by the MN after sending the paging message, the the at least one or more SNs to page the UE using the second set of frequencies (Para #35 teaches that if the Micro/Higher frequency base station(s) are available, using them to send the paging message); and 
[From 0035]  “…The page indicates that a DL data is available for UE 102 and provides an indication that high frequency connections are available. In addition, the page includes configuration information regarding the configuration of the high frequency TPs under control of macro eNB 150. As part of the paging information, macro eNB 150 indicates to UE 102 whether data will be routed through a high frequency TP or directly from macro eNB through a low frequency (e.g. LTE) connection.
receiving, by the MN, from a first secondary node of the at least one SN, a page response, in response to paging the UE 
	But is silent on 
obtaining, by a master node (MN) of a user equipment (UE), a configuration specifying to page the UE in a first “network portion” before paging the UE in a second “network portion”,
Selecting, by the MN based on the location information of the UE and the information of the one or more SNs at least one SN from the one or more SN’s to page the UE.
	NOTE: The examiner makes the distinction that Wu below teaches paging either the Macro portion first (then the Micro portion) OR the Micro portion first (then the Macro portion) or both, which one skilled can be correlate to Liu’s first paging on cellular/lower frequencies and then paging on WLAN/higher frequencies.  
	With regard to “page the UE in a first ‘network portion’ before paging the UE in a second ‘network portion’…”, at least Wu et al. “A low-cost, low-delay location update/paging scheme in hierarchical cellular networks” teaches at least 3 different schemes to page a user device, ie. page only in Macro portion, page only in Micro portion or Page in both (where Wu describes initially paging in the first network portion, ie. BEFORE paging in the second network portion, which reads on the limitation – See Page 47, Left- and Right-hand columns).   Wu states “..a mobile user is initially paged in its macro-LA, by which the callee can be round after the paging message is broadcast once.  If the paging queue is too long, this mobile user will then be paged in the underlying micro-LAs..”

	
    PNG
    media_image1.png
    469
    515
    media_image1.png
    Greyscale

	Below, Wu teaches an idle mobile user and paging on different frequencies via Macro- and Micro-LA’s:

    PNG
    media_image2.png
    320
    546
    media_image2.png
    Greyscale

	Thusly, when taking Liu’s teachings of understanding paging in Lower-then-Higher frequencies and combining with Wu’s teaching of informing the UE which network portion it will page first (ie. Macro or Micro), one skilled arrives at a design to page the UE in first Macro network portion (ie. Liu’s lower/cellular frequencies) before paging the UE in second Micro portion (ie. Liu’s higher (WLAN frequencies).   Liu essentially correlates one network to be low/cellular frequencies and the other to be higher/WLAN frequences while Wu correlates Macro and Micro networks.   Thusly, one skilled can correlate Wu’s Macro portion to Liu’s lower/cellular frequencies and the Micro portion to be Liu’s higher/WLAN frequencies – then Wu’s design puts forth informing the UE which one it will page first (Lower/Higher or Higher/Lower or even both at the same time), which reads on the limitation. 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Liu, such that it pages the UE in a first ‘network portion’ before paging the UE in a second ‘network portion’, to provide the ability to use a methodical paging process that pages using the Macro portion and then proceeds to using the Micro portion (or Micro/Macro or both for a flexible paging process).
Liu/Wu are silent on obtaining, by a master node (MN) of a user equipment (UE), a configuration (ie. specifying to page the UE in a first set of frequencies before paging the UE in a second set of frequencies higher than the first set of frequencies, which is taught above by Liu/Wu).
The examiner notes that Liu and Wu both appear to teach that the UE is pre-programmed and understands where to look for paging messages.   Liu teaches the UE will look for a page via cellular frequencies while Wu teaches the UE can be paged on Macro first or Micro First ot both.  Hence they both teach the mobile is pre-programmed.  The concept of reconfiguring a mobile’s/UE’s programming is well known with technologies such as Over-the-Air programming and/or generic transmission of data files to the UE so it can update it’s SIM, programming, etc..
Reece et al. US 5,915,214 teaches a cellular device can be reprogrammed over the air (ie. receive a configuration) that, for example, to periodically re-program the phone select a particular cellular service provider.  Hence the UE/mobile would be looking to receive pages from only one/more particular service providers/network, which is similar to what Liu/Wu lack.
 (12) Several systems have been disclosed that seek to remedy some of problems outlined above. U.S. Pat. No. 5,159,625 discloses a method where a remotely programmable cellular radiotelephone is configured to select particular cellular service providers while roaming. The cellular phones undergo periodic reprogramming over the air by a base computer system. The programming dictates to the phone which roaming systems may or may not be used by the individual phones while roaming. This system requires that the decisions for broad classes and types of devices be made by a central processor. This central decision making is flawed in that all consumers are lumped into one group, irrespective of their individual communications patterns and needs. This sharply reduces consumer flexibility and limits the potential benefits of competition. Secondly, this method does not inform the consumer of the parameters involved in the process: other factors besides price and services may enter into the decision of which service provider to use. The consumer is completely unaware of the hidden costs and contracts that may affect the programming of their individual devices, thus also limiting true competition. Thirdly, this method does not address the situation in which rates change between reprogramming intervals, thus rendering the programmed parameters no longer accurate.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that the UE obtains, by a master node (MN) of a user equipment (UE), a configuration (ie. specifying to page the UE in a first set of frequencies before paging the UE in a second set of frequencies higher than the first set of frequencies, which is taught above by Liu/Wu), to provide the ability to send a configuration file/program to the UE to ensure it looks to receive pages from specific networks (which can/could be cellular/lower frequencies first and then WLAN/higher frequencies second).
Liu/Wu/Reece are silent on “..selecting, by the MN based on the location information of the UE and the information of the one or more SNs at least one SN from the one or more SN’s to page the UE..”.   At least Park et al. US 2011/0256883 teaches (Fig. 6) that a UE can be connected to a MBS, then disconnect and communicate with a Femto/FBS (S603) to send its location (S606) whereupon the Paging Controller (PC) will use that location information to understand the mobile is proximate that FBS and use it (as a secondary node/SN) to page the mobile (S607, S608 and S609). 
Thusly, Park teaches using both a) location information and b) “information of one or more of the SN’s” (since he shows in S607 that “FBS information” is sent back to the Paging Controller (PC) for it to use“.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it selects, by the MN based on the location information of the UE and the information of the one or more SNs at least one SN from the one or more SN’s to page the UE , to provide the ability to determine the best SN to use for paging the mobile after it moves/roams to a new/different base station.



As per claims 2 and 15, the combo teaches claim 1, further comprising: 
Sending, by the MN, information of the UE to the one or more SNs for paging the UE in the second set of frequencies (Liu, figure 2 shows that the Macro BTS #150 sends the Paging Info to the Micro/Femto/WLAN base station #130 which then sends the page/data to the UE, which reads on the limitation).  
NOTE that claim 15 is the reverse of claim 2, ie. the UE is receiving paging messages sent by the MN via the SN(s).




As per claims 3 and 19, the combo teaches claim 2/12, wherein the information of the UE comprises:
information of a location of the UE, 
a paging frame (Liu teaches sending at least “paging data” which is inherently framed, hence it is interpreted as a paging frame.  See also Para #35 above teaches a paging message/frame), 
[0024] Embodiments described herein enable the use of a heterogeneous network that takes advantage of the large data capacity of high frequency signals while circumventing the limitations of those signals, such as severe path loss, link fragility, etc. A macro cell area includes one or more high frequency transmission points (TPs) under the control of a low frequency node, such as an enhanced node B (eNB), which serves as a macro cell manager. When a data transmission arrives at the eNB that is directed to a user equipment (UE) in the macro cell area, the eNB transmits a paging signal along with a signal indicating that the macro area includes high frequency TPs.
a paging occasion, 
a discontinuous reception (DRX) cycle (See Liu’s Para #58 which teaches DRX Mode as well), 
an uplink beam direction, 
a resource of a random access channel (RACH), or 
a resource for area update (AU).  
As per claims 5 and 13, the combo teaches claim 1/12, wherein the information of the one or more SNs comprises: 
location information of the one or more SNs, 
beam direction information of the one or more SNs, 
synchronization information of the one or more SNs for synchronizing with the one or more SNs, or 
paging information of the one or more SNs (Liu, Figure 2, Para’s #24 and #35 teach that paging information is sent from the Macro to the Micro/Femto and to the UE, which can include paging information about at Micro/Femto (ie. secondarys).  



As per claims  6 and 14, the combo teaches claim 5/13, wherein the paging information further comprises 
a transmit receive point (TRP) ID (Liu, Para #35 teaches including information about the TP that will be used, ie. it’s ID, etc.):
[0035] FIG. 2 is a diagram of an embodiment process for creating a downlink (DL) burst transmission using a high frequency TP. It is assumed that DL data is sent to macro eNB 150 and is ready to be transmitted to UE 102 and that UE 102 is in such a position that a link may be established between UE 102 and TP 130. In step 202, macro eNB 150 sends a paging message using the low frequency connection (e.g. LTE using macro eNB 150). The page indicates that a DL data is available for UE 102 and provides an indication that high frequency connections are available. In addition, the page includes configuration information regarding the configuration of the high frequency TPs under control of macro eNB 150. As part of the paging information, macro eNB 150 indicates to UE 102 whether data will be routed through a high frequency TP or directly from macro eNB through a low frequency (e.g. LTE) connection. If a high frequency TP is not available, UE 102 follows macro layer paging procedures (e.g., random access in response to a paging message, followed by setting up a radio resource control (RRC) connection) and data will be delivered through macro eNB., 
a scrambling code, 
a paging schedule, 
a paging resource, 
a beam ID (Liu, Figure 6 shows that a Beam ID is used to identify the beam that will support communications between the UE and SN/Micro/Femto) or 
a beam direction (Figure 6 would inherently include that the selected beam (shaded) is used for uplink/downlink communications).  
As per claim 7, the combo teaches claim 1, further comprising: -69-HW 85746708US05 
receiving, by the MN from the UE, a report of measurement on the one or more SNs; 
updating, by the MN, the one or more SNs for the UEs based on the report; and 
sending, by the MN to the UE, the updated one or more SNs.  
While Liu teaches the UE measuring the SN TP downlink beams and selecting one for transmission/reception (Abstract below), he also teaches that the decision can be made by the network as well (para #34) below), which would inherently require the UE to report the measurements to the network/MN, which updates the SN’s and sends the new information to the UE:
[ABSTRACT]   The disclosure includes a method for providing a data link between one or more high frequency Transmission Points (TPs) and a User Equipment (UE) in a wireless network, the method including receiving, by the UE, an assignment from a macro cell in the heterogeneous wireless network, wherein the assignment includes a UE specific reference signal set that maps to one or more high frequency TP downlink beams. The UE identifies each of the one or more TP downlink beams by detecting the UE specific reference signals sent in each of the one or more TP downlink beams. The UE measures a quality of each of the one or more TP downlink beams and selects a selected beam from the one or more TP downlink beams based on the quality. The UE establishes the data link to the high frequency TP that transmitted the selected beam using the selected beam.
[0034] As noted above, in mmWave mode, the UE may link to a TP in mmWave_Burst mode or mmWave_Connected mode. The mode is decided by macro eNB with measurement and context information from UE when possible. The mode may be decided based on characteristics of the data traffic. For sporadic data traffic, mmWave_Burst mode is used because there is no need for a continuous connection with the overhead necessary to maintain a beam-formed high frequency link. For continuous data traffic (e.g. video streaming), mmWave_Connected mode is preferred. The mode may also be based on channel statistics (i.e. the mode could be semi-static based on cell location or time). For a channel with high dynamics (e.g., frequent beam switch or blockage), mmWave_Burst mode is preferred to avoid the overhead of beam switching and reacquisition. For a relatively stable environment, mmWave_Connected mode is preferred. However, the UE or the network may need to turn on beam tracking to maintain the high frequency link for mmWave_Connected mode. The transmission mode selection is thus a tradeoff between beam detection and beam tracking. In addition, with the high end of high frequency band (>30 GHz), mmWave_Burst mode is more favorable than with lower high frequency frequencies because link robustness is even more of an issue because of the greater path loss and narrower beam width relative to lower high frequency frequencies. Different criteria for selecting mmWave_Connected vs. mmWave_Burst communication modes may be employed in different scenarios, taking some or all of the above aspects into account, and with the decision on configuration taken by the UE, by a network node such as the macro eNB or the high frequency TP, or by UE and network in collaboration.
	



As per claim 8, the combo teaches claim 1, wherein instructing, by the MN, the at least one SN to page the UE comprises: 
requesting, by the MN, a node of the one or more SNs to allocate a resource for paging the UE in the second set of frequencies (Figure 2 shows that the Macro node contacts the Micro Node to support sending of the Page/DL Data which would inherently include the Micro/SN allocating a channel to be used, otherwise it would be unable to support sending the Page/DL data to the UE, ie. if all it’s channels are being used currently).  


	As per claim 9, the combo teaches claim 1, wherein instructing, by the MN, the at least one SN to page the UE comprises: 
sending, by the MN, a SN addition request to a node of the one or more SNs, notifying that the node is added as a secondary node for paging the UE; and 
receiving, by the MN, a SN addition acknowledgement message from the node.   (Liu, Figure 2 and Para #35 show/teach that the MN/Macro #150 communicates with the SN/Micro #130 and there would inherently be some type of message exchange where the MN/Macro requests that the SN/Micro support the sending of paging/DL data to/from the UE, otherwise the SN/Micro might have all its channel currently being used and it would not be able to support the MN/Macro at that time.  If the SN/Micro can provide a channel to support the paging/DL data, then there would inherently be an acknowledgement sent as well):
[0035] FIG. 2 is a diagram of an embodiment process for creating a downlink (DL) burst transmission using a high frequency TP. It is assumed that DL data is sent to macro eNB 150 and is ready to be transmitted to UE 102 and that UE 102 is in such a position that a link may be established between UE 102 and TP 130. In step 202, macro eNB 150 sends a paging message using the low frequency connection (e.g. LTE using macro eNB 150). The page indicates that a DL data is available for UE 102 and provides an indication that high frequency connections are available. In addition, the page includes configuration information regarding the configuration of the high frequency TPs under control of macro eNB 150. As part of the paging information, macro eNB 150 indicates to UE 102 whether data will be routed through a high frequency TP or directly from macro eNB through a low frequency (e.g. LTE) connection. If a high frequency TP is not available, UE 102 follows macro layer paging procedures (e.g., random access in response to a paging message, followed by setting up a radio resource control (RRC) connection) and data will be delivered through macro eNB.

As per claims 10 and 20, the combo teaches claim 1/12, wherein the UE is in an idle or inactive state (Liu, Para #58 teaches that the UE can have SLEEP and ACTIVE modes and supports Discontinuous Reception (DRX), hence the UE can be in idle/sleep/inactive mode when a Page Message needs to be sent to it.  The UE has sleep/wake times in its DRX schedule and it needs to wake-up in order to receive the Page Message) .  
 [0058] In the high frequency layer, continuous traffic advantageously uses the burst transmission process if the continuous traffic can be divided into burst traffic blocks with short duty cycles. In this context, a short duty cycle means that the UE is in discontinuous reception (DRX) mode with substantially longer sleep mode than the reception (Rx) mode. However, the sleep mode is still shorter than it would be with a longer duty cycle, such as long DRX, or eDRX mode. These modes would involve a sleep period or “off period” that is too long to expect stable radio conditions in the high frequency layer. For example, for downlink for video streaming, the UE remains connected to the macro eNB via the low frequency network. The downlink traffic is segmented into multiple data blocks, each of which may still be large compared to most blocks of packet data. Instead of continuous downlink transmission on the macro layer at a relatively low rate, high rate burst transmissions are conducted intermittently or periodically, using the high frequency layer, to deliver those large blocks of data. Due to the large bandwidth in high frequency transmission, a large amount of data can be delivered to the UE in one burst, which means that a DRX configuration can be applied, with a duty cycle long enough to show meaningful benefits in power saving. UE can switch off the high frequency transceiver in between bursts to save power. However, the high data rate of the service means that a burst transmission is still required relatively frequently, corresponding to a DRX activity cycle that may be short enough to allow continuous operation on the high frequency layer. Retransmissions for error correction in this mode can be delivered in the low frequency layer, which requires much less bandwidth. In a normal link adaptation scenario, a 10% block error rate (BLER) is a typical targeted value. To further reduce the retransmission required of the low frequency layer, a lower BLER target can be set for high frequency link adaptation, resulting in more robust transmissions for which errors are less likely. As one embodiment of a short duty cycle DRX configuration, a semi-persistent scheduling (SPS) like mechanism can also be applied. In this configuration, the macro eNB gives a semi-persistent TP configuration and corresponding DRX/DTX settings to UE. UE then performs the burst transmission/reception periodically.



As per claim 11, the combo teaches claim 1, further comprising: 
receiving, by the MN, a paging response from the UE in the first frequency (Liu, Para #35 teaches that the UE can be paged and sent DL data by either the MN/Macro or the SN/Micro, and that a paging response can be received/acknowledged, See Figure 2, #210, #214, #216.   Note that #214 acknowledges which Transmission Point (TP) will be used, ie. either the Macro or the Micro).  
[0035] FIG. 2 is a diagram of an embodiment process for creating a downlink (DL) burst transmission using a high frequency TP. It is assumed that DL data is sent to macro eNB 150 and is ready to be transmitted to UE 102 and that UE 102 is in such a position that a link may be established between UE 102 and TP 130. In step 202, macro eNB 150 sends a paging message using the low frequency connection (e.g. LTE using macro eNB 150). The page indicates that a DL data is available for UE 102 and provides an indication that high frequency connections are available. In addition, the page includes configuration information regarding the configuration of the high frequency TPs under control of macro eNB 150. As part of the paging information, macro eNB 150 indicates to UE 102 whether data will be routed through a high frequency TP or directly from macro eNB through a low frequency (e.g. LTE) connection. If a high frequency TP is not available, UE 102 follows macro layer paging procedures (e.g., random access in response to a paging message, followed by setting up a radio resource control (RRC) connection) and data will be delivered through macro eNB.



	As per claim 12, this claim is rejected in its entirety as based on the rejection of claim 1.  Further note that Liu also teaches understanding that the UE is in low-power (ie. idle/sleep and/or DRX mode):
(Liu, Para #58 teaches that the UE can have SLEEP and ACTIVE modes and supports Discontinuous Reception (DRX), hence the UE can be in idle/sleep/inactive mode when a Page Message needs to be sent to it.  The UE has sleep/wake times in its DRX schedule and it needs to wake-up in order to receive the Page Message) .  
 [0058] In the high frequency layer, continuous traffic advantageously uses the burst transmission process if the continuous traffic can be divided into burst traffic blocks with short duty cycles. In this context, a short duty cycle means that the UE is in discontinuous reception (DRX) mode with substantially longer sleep mode than the reception (Rx) mode. However, the sleep mode is still shorter than it would be with a longer duty cycle, such as long DRX, or eDRX mode. These modes would involve a sleep period or “off period” that is too long to expect stable radio conditions in the high frequency layer. For example, for downlink for video streaming, the UE remains connected to the macro eNB via the low frequency network. The downlink traffic is segmented into multiple data blocks, each of which may still be large compared to most blocks of packet data. Instead of continuous downlink transmission on the macro layer at a relatively low rate, high rate burst transmissions are conducted intermittently or periodically, using the high frequency layer, to deliver those large blocks of data. Due to the large bandwidth in high frequency transmission, a large amount of data can be delivered to the UE in one burst, which means that a DRX configuration can be applied, with a duty cycle long enough to show meaningful benefits in power saving. UE can switch off the high frequency transceiver in between bursts to save power. However, the high data rate of the service means that a burst transmission is still required relatively frequently, corresponding to a DRX activity cycle that may be short enough to allow continuous operation on the high frequency layer. Retransmissions for error correction in this mode can be delivered in the low frequency layer, which requires much less bandwidth. In a normal link adaptation scenario, a 10% block error rate (BLER) is a typical targeted value. To further reduce the retransmission required of the low frequency layer, a lower BLER target can be set for high frequency link adaptation, resulting in more robust transmissions for which errors are less likely. As one embodiment of a short duty cycle DRX configuration, a semi-persistent scheduling (SPS) like mechanism can also be applied. In this configuration, the macro eNB gives a semi-persistent TP configuration and corresponding DRX/DTX settings to UE. UE then performs the burst transmission/reception periodically.

	*Note that newly added limitation (dated 7-5-2022) “…and indicating that the one or more SNs are to page the UE in the second set of frequencies” is taught by Liu (Fig. 3b shows a Macro and Femto/TP sending data to the UE*), Wu (teaches paging in Macro/cellular, Femto networks or both) and Park (Fig. 6 shows the UE disconnecting from the MBS and then being paged by the FBS)
	*Liu’s Para #24 teaches the TP is a high frequency BTS/AP (such as a Femto) which is controlled by the cellular BTS (low frequency).






As per claim 16, the combo teaches claim 16 further comprising: 
Sending by the UE, a paging response to a secondary node of the one or more SNs in a second frequency of the second set of frequencies in response to receiving the one or more paging messages (Liu’s Figure 2 shows that the Page is sent to the UE #202 via the SN/Micro BTS #130 and the UE responds with a data request #210 and an acknowledgement of successful transmission #216 and a TP ACK #214.  


As per claim 17, the combo teaches claim 15, further comprising: 
sending, by the UE, a random access preamble to a secondary node of the one or more SNs in a second frequency of the second set of frequencies in response to receiving the one or more paging messages (Liu, Para #51 teaches that the UE can send a random access preamble to a network device in respond to receiving a page, ie. to at least indicate it can support communications with the high frequency SN BTS, etc..  Figure 8 shows the process):  
[0051] FIG. 8 is a diagram of an embodiment process for creating an uplink (UL) burst transmission using a high frequency TP. In step 802, UE 102 initiates random access and sends a link request to the macro eNB 150 including a buffer status report (BSR) or comparable status information indicating that UE 102 has data to transmit. In this transmission, UE 102 may indicate whether it is high frequency capable or not. For example, the indication can be carried in step 802 with the preamble of a random access transmission.


As per claim 18, the combo teaches claim 15, further comprising: 
scanning, by the UE, channels in the second set of frequencies in a cell selection or cell reselection process; and 
The disclosure includes a method for providing a data link between one or more high frequency Transmission Points (TPs) and a User Equipment (UE) in a wireless network, the method including receiving, by the UE, an assignment from a macro cell in the heterogeneous wireless network, wherein the assignment includes a UE specific reference signal set that maps to one or more high frequency TP downlink beams. The UE identifies each of the one or more TP downlink beams by detecting the UE specific reference signals sent in each of the one or more TP downlink beams. The UE measures a quality of each of the one or more TP downlink beams and selects a selected beam from the one or more TP downlink beams based on the quality. The UE establishes the data link to the high frequency TP that transmitted the selected beam using the selected beam.    {Abstract}

selecting, by the UE, a secondary node from the one or more SNs as a serving node of the UE based on scanning the channels (Liu shows in Figure 6 that it selects SN #132 (and not SN #130) as based on a scan to determine which SN has the best quality beam(s) to use for transmission).  
[0047] FIG. 6 is a diagram illustrating network 100 when a beam has been selected. FIG. 6 is like FIG. 4 except that beam B9 (shaded) has been selected and a link has been established between UE 102 and TP 132 via beam B9. UE 102 may send a link setup request to TP 132 in a designated time slot. A detailed procedure for making this link is described in copending U.S. application Ser. No. 14/807,613, which is co-owned with the present application and is hereby incorporated in its entirety in this application. After a beam selection has been reported by the UE 102, Macro eNB 150 deactivates the non-selected high frequency TPs (in the case of FIG. 4, meaning TP 130). As mentioned before, time division is preferred for UE multiplexing in high frequency burst transmission. 


As per claim 21, this claim is rejected in its entirety as based on the rejection of claim 1.  Further note that Liu also teaches an apparatus comprising: a non-transitory memory storage comprising instructions; and -71-HW 85746708US05 one or more processors in communication with the memory storage, wherein the one or more processors executes the instructions to cause the apparatus to perform the method steps (Figures 10-11 show various hardware/processors/memory required for the UE/BTS’s while Figures 2, 3a-b, 8 and 9a-b show the method steps performed by the sofware stored in the memories of the BTS’s and UE).
Note that the amendments (7-5-2022) made to claim 21 track to the same amendments made to claim 1

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Wu/Reece/Park and further in view of {Youn et al. US 2011/0206012  or Park et al. US 2008/0130585}
As per claim 4, the combo teaches claim 2, but is silent on further comprising: 
predicting, by the MN, the one or more SNs based on the information of the UE.  
As written, the claim can be interpreted as determining the UE’s direction of travel and predicting which SN/Micro the UE may be near when a paging message needs to be sent.   This is broadly interpreted as a handoff operation whereby the UE was communicating with the MN but now has roamed toward another BTS/SN and communications can be provided by that TARGET BTS/SN.
At least Youn or Park teach predicting which SN (ie. Target BTS) to use for communications.
i.  Youn et al. US 2011/0206012 teaches estimating velocity/direction and location of a mobile node and predicting a target node to handoff to, which reads on the claim’s limitation:

{From ABSTRACT}  “..The handover method includes checking whether the strength of a signal received from a first base station of a serving first wireless network falls within a predetermined first threshold range; if the strength of the signal falls within the range, checking whether the strength of a signal received from at least one base station of a second wireless network is higher than a second threshold value required for handover; estimating the velocity and direction of a Mobile Node (MN) using location information received from a satellite; predicting a handover target base station using the estimated velocity and estimated location information; and, if the predicted target base station is one of base stations having the second threshold value, performing handover to the target base station”
ii.  Park et al. US 2008/0130585 teaches understanding the mobile’s direction and the source BTS predicting a target to handoff to, which also reads on the claim’s limitation:
 	[0036] In the handover prediction and decision processes, a User Equipment (UE) uses a new reporting event capable of providing mobile direction information to enable a source eNB to predict a target handover cell, and the source eNB predicts and decides a target handover cell using a measurement report received from the UE.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it further comprises: predicting, by the MN, the one or more SNs based on the information of the UE, to provide the ability to select the corrent Target SN as the user roams.




Allowable Subject Matter
The examiner believes that a more favorable outcome may occur if the applicant amends as follows (claim 8 is not needed):
Independent claims 1/21 + claim 3 + claim 4 + claim 5 + claim 6 + claim 9

Note that for independent claim 12, the above would ALSO REQUIRE the addition of the phrase “….selecting, by the MN based on location information of the UE and the information of the one or more SNs, at least one SN from the one or more SNs to page the UE…”.

The examiner finds that the above claim would put forth a highly technical design that is not found in at least the prior art of record, either alone or in combination.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414